                                                                                                     E-FILED
                                                                          Friday, 14 June, 2019 11:17:41 AM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


PRINCESS J.,                                 )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 18-cv-2025-JES-EIL
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations performing       )
The duties and functions not reserved to     )
the Commissioner of Social Security,         )
                                             )
                      Defendant.             )


                                            ORDER
       This matter is now before the Court on a Report and Recommendation (Doc. 18) from

Magistrate Judge Eric Long. More than 14 days have elapsed since the filing of the Report and

Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v. Studio 21, Ltd.,

797 F.2d 538, 539 (7th Cir. 1986). As the parties have failed to raise timely objections, any such

objections have been waived. Id.

       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. Plaintiff moved for entry of judgment in

her favor, but failed to support her Motion with any legal argument, or to otherwise provide the

Court with sufficient information from which it could find in her favor. See Doc. 15. Therefore,

the Magistrate Judge recommended that Plaintiff’s Motion for Summary Judgment be denied.

Doc. 18, at 3 (citing Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)). The Court concurs

with the Magistrate Judge’s detailed discussion and recommendation, and now adopts the Report

and Recommendation in its entirety.
                                                 1
                                           CONCLUSION

       For the reasons set forth above, the Court adopts the Report and Recommendation (Doc.

18) of the Magistrate Judge in its entirety. Plaintiff’s Motion (Doc. 15) for Summary Judgment is

DENIED, and Defendant’s Motion (Doc. 17) for Summary Judgment is GRANTED.



The Clerk is directed to close the case.



               Signed on this 14th day of June, 2019.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                                2
